Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 14, 2020.




                                           In The

                        Fourteenth Court of Appeals

                                     NO. 14-20-00259-CR



                       IN RE DARIUS DURON ELAM, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   232nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 380350-I

                             MEMORANDUM OPINION

         On April 6, 2020, relator Darius Duron Elam filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52.

         In the petition, relator states that he filed a post-conviction application for writ
of habeas corpus, claiming actual innocence based on newly discovered evidence.
According to relator, the Texas Court of Criminal Appeals ordered the Honorable
Josh Hill, presiding judge of the 232nd District Court of Harris County, to hold an
evidentiary hearing and make findings of fact as to whether it is reasonably probable
that relator would not have been convicted had the jury heard the newly discovered
evidence.1 Relator asks this court to compel the respondent to hold the purportedly
ordered evidentiary hearing and make findings of fact.

       While the courts of appeals have mandamus jurisdiction in criminal matters,
only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction
felony proceedings. Tex. Code Crim. Proc. Ann. art. 11.07, § 5; Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). Therefore, we have no
jurisdiction with regard to relator’s request in his petition.

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                     PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
         Relator did not provide this court with a copy of the order from the Texas Court of
Criminal Appeals.
                                             2